Order, Supreme Court, New York County, entered July 9, 1975, granting plaintiffs’ motion to increase the ad damnum clauses in the complaint is unanimously reversed, on the law and the facts, and the motion denied, without costs and without disbursements. Although plaintiffs’ attorney learned of the alleged increased seriousness of plaintiff wife’s injuries in July, 1974, no motion to amend the ad damnum clause was made for 22 months thereafter. In the interim plaintiffs served bills of particulars and placed the case on the calendar. No acceptable excuse is given for the delay. And the amounts originally sued for seem quite ample to cover the injuries claimed. Concur—Stevens, P. J., Markewich, Kupferman, Silverman and Lane, JJ.